Citation Nr: 1327901	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had honorable military service in the United States Marines from June 5, 1967, to July 6, 1976, including service in the Republic of Vietnam.  The Veteran had additional service from July 7, 1976, to July 25, 1980; however, this period of service was deemed other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned 10 percent rating, effective October 22, 2007.  

In a decision dated in May 2011, the Board granted an earlier effective date of July 26, 1980, for the grant of service connection; and then remanded the propriety of the assigned 10 percent rating for further development, including provision to the Veteran of a new VA examination, which was done in July 2011.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision dated in May 2013, the RO increased the rating for the Veteran's service-connected PTSD to 30 percent, effective July 26, 1980, the effective date of service connection.


FINDING OF FACT

1.  The preponderance of the evidence shows that since July 26, 1980, the Veteran's PTSD has been productive of no more than definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce no more than considerable or definite social impairment.

2.  The preponderance of the evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  



CONCLUSION OF LAW

Since July 26, 1980, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met at any time.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1987, 1996, 2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability rating for bilateral hearing loss arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and post-service medical records.  He has also been afforded multiple VA examinations; and the reports of these examinations are sufficient for a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing that an examination is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  This includes the July 2011 VA examination, which was performed consistent with the Board's May 2011 remand instructions, which included a retrospective medical opinion addressing the level of impairment due to PTSD that has been present since July 26, 1980.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

Merits

In a rating decision dated in December 2008, the RO granted service connection for PTSD and assigned a 10 percent rating effective October 22, 2007.  The Veteran appealed the effective date and the assigned rating.  In a decision dated in May 2011, the Board granted an earlier effective date of July 26, 1980, for the grant of service connection; and then remanded the propriety of the assigned rating for further development.  In a rating decision dated in May 2013, the RO increased the rating for the Veteran's service-connected PTSD from 10 percent to 30 percent effective July 26, 1980.  The Veteran continues to seek a higher initial rating.  

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson, 12 Vet. App. 119, 126; Hart, 21 Vet. App. 505.

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2012).  As such, the Veteran's claim must be considered under all three sets of criteria.

Prior to February 3, 1988, a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment.  

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent evaluation required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In addition, psychiatric disability was manifested by a demonstrable inability to obtain or retain employment.

Effective February 3, 1988, Diagnostic Code 9411 provided that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a veteran from securing or following a substantially gainful occupation, regardless of whether the veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Under the current rating criteria that became effective November 7, 1996, a 30 percent evaluation is warranted when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted for chronic adjustment disorder when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.   Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 are denote serious symptoms (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6, 4.7.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49. 

Facts 

While the evidence of record has not been restated, verbatim, in this decision, the Board has carefully reviewed all of the evidence in the Veteran's claims file, and has carefully summarized the evidence that pertains to this appeal for an increased rating, as follows.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

On VA examination in February 1983, the Veteran complained of frequent nightmares about Vietnam; which he said had led to his divorce.  He also acknowledged that he thought about combat a lot, and to being anxious when under stress, but denied any intrusive thoughts, survivor guilt, memory impairment, trouble concentrating, or avoidant behaviors.  He reported that he had stopped working as a car salesman because of his anxiety but was actively looking for work and was living with and supported by his brothers.  Clinical assessment found him to be friendly, cooperative, coherent and relevant.  He was well oriented and his memory was intact.  Affect was within normal limits, and there was no evidence of hallucinations or delusions.  The examiner noted that the Veteran was taking no psychotropic medication.

In a statement dated in August 1983, the Veteran's former spouse wrote that the Veteran would get violent during his sleep, hitting and throwing things at her.  She added that he could not remember the incidents when awake.

In a statement dated in November 1983, a family member wrote that the Veteran was living in the family member's home, and had awoken the family on a few nights; screaming and yelling about Vietnam.

During a routine physical examination by VA in June 2004 the Veteran denied any insomnia and suicidal or homicidal ideation, and stated that he did not feel unhappy or depressed, but he did admit to feeling anxious.

In March 2007 the Veteran underwent a psychological assessment for Social Security disability purposes.  During that evaluation he complained of difficulty sleeping, including nightmares, at night, and said that he was depressed.  Assessment found the Veteran's memory and thought processes to be intact, and he was oriented to person, place, time, and purpose, but the provider remarked that the Veteran appeared to endorse bizarre thinking, fragmented emotions, and intrusive thoughts.  The provider further noted that the memory of past war related events appeared to come back in intensive and distressing recollections, resulting in anxiety, difficulty sleeping, exaggerated startle response, and protective numbing and detachment.  However, according to the examiner, there were no behavioral indications of anxiety, depression, or thought disorder, and the Veteran did not appear to be reacting to internal disturbances during the consultation.  GAF was 55.  The provider added that it would be hard for the Veteran to deal with others in a stressful work environment, but there was no evidence of cognitive deficits that would affect employment.

On VA examination in December 2008, the Veteran said that he felt depressed.  He also complained of poor energy and concentration, and stated that he slept about 4 to 5 hours per night.  He reported that he drank about 4 to 5 beers per day, and admitted to a legal history of domestic violence.  He also reported that he was separated from his wife and living with his adult children.  Examination found him to be clean and appropriately dressed, and he was oriented to time, person, and place.  Psychomotor activity and speech were unremarkable.  Affect was normal; thought processes and content were unremarkable; and there was no delusional thinking, hallucinations, or inappropriate or ritualistic behavior.  The Veteran also denied any panic attacks, or suicidal or homicidal ideation; and the examiner determined that impulse control was fair.  GAF was 60.  According to the examiner, the Veteran's PTSD symptoms, namely, intrusive memories, nightmares, exaggerated startle response, and hypervigilance, would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  The examiner added that the Veteran's PTSD was not severe enough to prevent the Veteran from working.  

Following the Board's May 2011 grant of an earlier effective date of July 26, 1980, for service connection for PTSD, and in light of the Board's remand instruction that the Veteran be afforded a VA examination that included a retrospective medical opinion addressing the level of impairment due to PTSD throughout the applicable appeal, see Chotta v. Peake, 22 Vet. App. 80 (2008), in July 2011 he was formally evaluated by VA.  The Veteran complained of sleep impairment and anxiety, but denied any delusions, hallucinations, or suicidal or homicidal thoughts.  Clinical assessment found no evidence of memory impairment, and the Veteran was oriented to person, place, and time.  Thought processes, content, and psychomotor activity were also unremarkable.  GAF was 60.  According to the examiner, the Veteran's PTSD symptoms would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform tasks, but the Veteran was generally functioning satisfactorily.  The examiner added that based on his review of the Veteran's medical history (which he noted was bereft of any hospitalizations or treatment for PTSD), the Veteran symptoms had likely been in the mild to moderate range throughout the appeal period, since the Veteran was functioning at a GAF of 60 in 2011 without treatment.  

Analysis

Although the Veteran's PTSD has had an impact on the Veteran's global functioning, the Veteran has intact meaningful relationships, and has been actively involved with others, throughout the appeal period.  He is also industrious and independent in his activities of daily living, and has, significantly, been functioning with a median GAF of 60 throughout the appeal period without any medication or treatment for his PTSD.  The Board accordingly finds that, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the lay and medical evidence portrays a consistent pattern of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal period due to the Veteran's chronic sleep impairment and nightmares of Vietnam with ensuing irritability, poor energy and concentration, and anxiousness when under stress.  38 C.F.R. §§ 4.3, 4.7.  The Board accordingly finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability warrants an evaluation in excess of 30 percent at any time since July 26, 1980.

As regards the schedular rating criteria in effect prior to February 3, 1988, the Veteran's PTSD was not productive of psychoneurotic symptoms where reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  Indeed, according to the lay and medical evidence of record prior to February 3, 1998, the Veteran's PTSD had been productive of no more than mild to moderate occupational impairment, as described by the Veteran and his witnesses and manifested during the 1983 psychological assessment; and as concluded, on reflection, by the 2011 VA examiner.  Thus, the preponderance of the evidence shows that the Veteran's PTSD did not more nearly approximate the criteria for a higher initial rating of 50 percent under the pre-February, 1988, schedular rating criteria.  

Similarly, the preponderance of the evidence shows that the criteria for a higher rating under the schedular rating criteria in effect from February, 1988, to November 7, 1996 (e.g., psychoneurotic symptoms resulting in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment), were also not met.  Again, the Veteran's PTSD had been productive of no more than mild to moderate occupational impairment as of that time, as described by the Veteran and his witnesses and depicted during the lone pre-1996 psychological assessment (in February 1983) and as concluded, on reflection, by the 2011 VA examiner.  

Finally, and as regards the current rating criteria, the Board further finds that there is no evidence of the kinds of symptoms, such as panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, etc.; nor the severity of symptoms contemplated by a rating of 50 percent or more, that would warrant a rating of 50 percent, as demonstrated by the predominating GAF score of 60.  Vazquez-Claudio.  The Board's finding is buttressed by that of the 2011 VA examiner, who concluded, after review of the entire record, that the Veteran's PTSD has been productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform tasks throughout the appeal period; and that the Veteran has generally been functioning satisfactorily.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Accordingly, based on the evidence of record, the Board finds that the criteria for a rating of 50 or more are not met at any time during the appeal period and a staged rating is in turn not warranted.  Fenderson, 12 Vet. App. 119.

IV.  Extraschedular and TDIU consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board is also mindful that in an initial rating claim, a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)). 

In this case the evidence shows that the assigned schedular rating criteria adequately contemplate the Veteran's symptoms, and there are no symptoms attributable to the Veteran's service-connected PTSD that are left uncompensated or unaccounted for by the assignment of a schedular rating.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Additionally, the Veteran's PTSD is not, alone, of sufficient severity to produce unemployability.  Quite the contrary; although the Veteran is not working, and while the Veteran's PTSD may result in occasional decrease in work efficiency and/or ability to complete tasks, all examining clinicians agree that the Veteran's PTSD is not of sufficient severity to cause unemployability.  The Board therefore need not address the matter of entitlement to TDIU.  See 38 C.F.R. § 4.16; see also Rice, 22 Vet. App. 447. 


ORDER

An initial disability rating higher than 30 percent for PTSD is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


